Rosellini, C. J.,
(dissenting)—I do not believe that the court correctly construed the statutes in question in Earley *676v. State, 48 Wn. (2d) 667, 296 P. (2d) 530, as it held that lumber for concrete forms which was completely consumed in the building process (but did not become a part of the structure) was not taxable to the contractor; and I do not think that the legislature intended to condone that portion of the holding when it amended RCW 82.04.050 and 82.04-.190 to exempt sales, inter alia, to one who constructs real property, if the tangible personal property in question becomes an ingredient or component of such real or personal property. Expressio unius est exclusio alterius. If the legislature meant to exempt all personal property consumed on the job, whether or not it became an ingredient or component of the building, it could have said so in plain and simple language.
I will not belabor this dissent, however, inasmuch as the opinion must be filed immediately to afford the legislature an opportunity to correct the interpretation of the law rendered by this court, before its adjournment, if that interpretation does not accord with its intent.
Hale, J., concurs with Rosellini, C. J.
May 4,1965. Petition for rehearing denied.